Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cont. of PTO-303: REQUEST FOR RECONSIDERATION/OTHER
12.The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The amendment proposed does not appear to overcome the prior art presented on the Final Office action mailed 05/18/2022: 
“… a step of forming first and second thread members by cutting loops of the thread members that were heated, wherein the loops of the threaded members are cut by multiple cutting devices as a result of horizontally moving the sheet material to pass beyond the multiple cutting devices, or by moving the multiple cutting devices in a direction parallel to the one surface of the sheet material while the sheet material is fixed…” 
All the previous limitations have been addressed in the Final Office Action mailed 05/18/2022, in view of the prior art of record of Tanaka (US PGPub. 2016/0100850 A1), Jacob et al. (US Pat. No. 4,438,541), and MAKINO, Tadashi (JPH6-61107-U, cited in the 07/12/2021 IDS, with English Translation by Schreiber Translations, INC.; Makino). 
As to the new limitation, “wherein the loops of the threaded members are cut by multiple cutting devices.” Applicant is reminded that as per MPEP § 2144.04 (VI) (B),
“The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Furthermore, the prior art of Makino discloses multiple cutting devices, see Fig. 2 where multiple cutting devices 70 are located in sections B and section C. 
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate Tanaka/Jacob/Makino cutting device, as taught by Makino, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. 
Pertinent prior art in view of Amendment:

    PNG
    media_image1.png
    244
    956
    media_image1.png
    Greyscale
Known technique: The prior art of US Pat. No. 4,065,837 discloses a known technique that is applicable to the base method and device of Makino (that is, US’837 discloses a device “wherein the loops of the threaded members are cut by multiple cutting devices as a result of horizontally moving the sheet material to pass beyond the multiple cutting devices”). See US’837 FIGS. 1 and 2, and Col. 3, ll. 64-68, cont. Col. 4 ll. 1, “In the illustrated embodiment of FIGS. 1 and 2, the construction of the cutting knife 4 is purported, due to the use of a four-linkage joint or articulation transmission, to be adjustable by the joint transmission automatically parallel to the longitudinal direction of the fabric loops to be severed;” Col. 3, ll. 64-68, cont. Col. 4 ll. 1.  
 
Furthermore, US Pat No. 3,550,223 directed to methods of making and apparatus for creating loops and hooking elements into loops , wherein the hooks are formed by severing (cutting) or removing a segment of the loop (Col. 1, ll. 11-28).  
US’223 discloses, As shown in FIG. 5 a tape is moved past a rotary cutting element 18 where it either slices through the exposed portion of thread or cuts a segment out of a portion of the thread. Col. 4, ll. 14-17. 

    PNG
    media_image2.png
    186
    739
    media_image2.png
    Greyscale
See FIGs. 1 and 5 of US’223 above , wherein it is appreciated a method and apparatus, wherein the loops (14) of the threaded members are cut by multiple cutting devices (18) as a result of horizontally moving (e.g., see the arrow in FIG. 1) the sheet material (11) to pass beyond the multiple cutting devices (18).” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712